Proceeding pursuant to CPLR article 78, initiated in this court pursuant to subdivision 4 of section 6510 of the Education Law, to review determinations of the Board of Regents which (1) revoked petitioner Robert J. Lo Curto’s license to practice pharmacy, and (2) revoked the certificate of registration issued to petitioner Robert J. Lo Curto, Inc., to conduct a retail pharmacy in the State of New York. Petitioners’ contention that the penalty imposed is disproportionate to the offense and shocking to one’s sense of fairness is without merit. Determinations confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Herlihy, JJ., concur.